internal_revenue_service number release date index number ------------------------ --------------------------------------- ----------------------- in re --------------------------------------- department of the treasury washington dc person to contact ------------------------------------------------- telephone number -------------------- refer reply to cc psi b04 - plr-160175-03 date date legend decedent date date date date date year child child child trust trust trust trust a-1 ------------------------------------------------------ ----------------------- ------------------------ ---------------------- ----------------------- --------------------- ------- --------------------- ----------------------------- ---------------------------- ----------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ----------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ---------------------- mineral trust --------------------------------------------------------------- trust a-2 ------------------------------------------------------------------------------------------ trust a-3 -------------------------------------- ------------------------------------------------------------------------------------------ --------------------------------------- --------------- ------------------------ a attorney dear --------------- this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make an allocation of the generation-skipping_transfer gst_exemption to transfers to certain trusts trust the facts and representations submitted are summarized as follows on date decedent executed trust sec_2_1 of trust provides for the sec_2_1 provides that the trustee is to allocate any mineral_interests or sec_2_1 provides that the trustee is to hold the corpus of trust a-1 trust sec_2_1 provides for the creation of a_trust b_trust b-1 the trustee is plr-160175-03 creation of trust a_trust a-1 the trustee is to allocate to trust a-1 the following fractional undivided_interest in property listed in exhibit a the numerator of the fraction is the lesser_of dollar_figurea or of decedent’s available gst_exemption amount which has not been allocated to transfers made by decedent prior to date and the denominator is the value of property listed in exhibit a as finally determined for gift_tax purposes to allocate the balance of the assets listed in exhibit a to trust b-1 other_property transferred by decedent to trust other than the property listed in exhibit a of trust to the mineral trust b-1 and the mineral trust as separate and distinct trusts child is to be the initial income_beneficiary of each such trust created under trust trustee is to pay such part or all of the income or corpus or both of the trust as the trustee shall deem proper for the support benefit and happiness of the income_beneficiary appointment subject_to the provisions of sec_2 to pay over the corpus of the trust as the income_beneficiary shall appoint by will in default of appointment the trustee is to continue to hold or pay over and deliver the corpus of the trust to the then living descendants of the income_beneficiary per stirpes and if there are none to the then living descendants of the income beneficiary’s nearest lineal ancestor who is decedent or a descendant of decedent and has descendants then living and if there are none to the executors or administrators of the estate of the income_beneficiary appointment granted in sec_2 b and c is to be any one or more persons or organizations that the income_beneficiary will choose provided that in no event may the power be exercised in favor of the income_beneficiary the income beneficiary’s estate sec_2 c provides that on the death of the income_beneficiary the trustee is sec_2 a provides in part that while the income_beneficiary is living the sec_2 b provides the income_beneficiary with a lifetime power of sec_2 provides in relevant part that the objects of the power of trust sec_2 and plr-160175-03 the income beneficiary’s creditors or the creditors of the income beneficiary’s estate and provided that the power given by sec_2 b is not to be exercised in favor of any person who is a beneficiary of and who possesses at the time a power_of_appointment over a_trust created by trust trust or trust on date decedent executed trust sec_2_1 of trust provides for the creation of a_trust a_trust a-2 sec_2_1 of trust provides for the creation of a_trust a_trust a-3 the trustee is to allocate to each trust a the following fractional undivided_interest in property listed in exhibit a the numerator of the fraction is the lesser_of dollar_figurea or of decedent’s remaining gst_exemption amount which has not been allocated to transfers made by decedent prior to date and the denominator is the value of property listed in exhibit a as finally determined for gift_tax purposes sec_2_1 of trust provides for the creation of a_trust b_trust b-3 the trustee is to allocate the balance of the assets listed in exhibit a for each trust to trust b sec_2_1 of trust provides for the creation of a_trust b_trust b-2 sec_2_1 of both trusts provides that the trustee is to hold the corpus of each trust a and each trust b as separate and distinct trusts child is to be the initial income_beneficiary of each such trust created under trust child is to be the initial income_beneficiary of each such trust created under trust sec_2 a of trust provides that while the income_beneficiary is living the trustee is to pay such part or all of the income or corpus or both of the trust as the trustee shall deem proper for the support of the income_beneficiary living the trustee is to pay such part or all of the income or corpus or both of the trust as the trustee shall deem proper for the support benefit and happiness of the income_beneficiary sec_2 a of trust provides in part that while the income_beneficiary is sec_2 b ii of both trusts provides that the trustee is to deliver such sec_2 b i of both trusts provides that the trustee is to deliver the assets of each trust a as the income_beneficiary is to appoint by deed in accordance with the provisions of sec_2 amounts of the income or corpus or both of each trust b even to the exhaustion of each trust b as the initial income_beneficiary is to appoint by deed in accordance with the provisions of sec_2 beneficiary the trustee is to continue to hold or pay over and deliver the corpus of sec_2 c i of both trusts provides that on the death of the income sec_2 c iii of both trusts provides that in default of appointment the sec_2 of both trusts provides in relevant part that the objects of the power plr-160175-03 each trust a as the income_beneficiary shall appoint by will in accordance with the provisions of sec_2 sec_2 c ii of both trusts provides that on the death of the initial income_beneficiary the trustee is to continue to hold or pay over and deliver the corpus of trust b then on hand as the initial income_beneficiary is to appoint by will in accordance with the provisions of sec_2 trustee is to continue to hold or pay over and deliver the corpus of the trust to the then living descendants of the income_beneficiary per stirpes and if there are none to the then living descendants of the income beneficiary’s nearest lineal ancestor who is decedent or a descendant of decedent and has descendants then living and if there are none to the executors or administrators of the estate of the income_beneficiary of appointment granted in sec_2 b i and c i is to be any one or more persons or organizations that the income_beneficiary will choose provided that in no event may the power be exercised in favor of the income_beneficiary the income beneficiary’s estate the income beneficiary’s creditors or the creditors of the income beneficiary’s estate and provided that the power given by sec_2 b i is not to be exercised in favor of any person who is a beneficiary of and who possesses at the time a power_of_appointment over a_trust created by trust trust or trust return for year on date attorney represented decedent with respect to estate_planning manners including assistance in the filing of the form_709 the return indicated that gifts were made to decedent’s children rather than to the trusts involved a notice of allocation was not filed with the form_709 discovered that the notice of allocation was not filed with the form_709 on date decedent filed an amended form_709 with a notice of allocation that attempted to allocate decedent’s gst_exemption to the gifts to trusts a-1 a-2 a-3 and mineral trust as of date and to allocate decedent’s gst_exemption as of date to trusts a-1 a-2 and a-3 and then to allocate the remaining gst_exemption as of date to the mineral trust decedent died on date during a review of decedent’s gift_tax_return attorney decedent filed the form_709 united_states gift and generation-skipping tax you have requested an extension of time under sec_2642 and sections all three trusts under sec_2642 the inclusion_ratio with respect to any property sec_2631 provides that for purposes of determining the inclusion_ratio sec_2602 provides that the amount of the tax is the taxable_amount multiplied sec_2601 imposes a tax on every generation-skipping_transfer gst a gst plr-160175-03 law and analysis is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer transferred in a generation-skipping_transfer is generally defined as the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust allocation of gst_exemption is effective as of the date of any transfer as to which the form_709 on which it is made is a timely filed return a timely allocation an allocation to a_trust made on a form_709 filed after the due_date for reporting a transfer to the trust a late allocation is effective on the date the form_709 is filed see example of sec_26_2632-1 the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the sec_2632 provides that any allocation by an individual of his or her gst sec_2642 provides in part that except as provided in sec_2642 if sec_26_2632-1 provides that except as otherwise provided an sec_2642 provides that in determining whether to grant relief under sec_2642 provides in part that if any allocation of the gst_exemption sec_2642 provides generally that the secretary shall by regulation plr-160175-03 value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 to any property not transferred as a result of the death of the transferor is not made on a gift_tax_return filed on or before the date prescribed by sec_6075 the value of such property for purposes of sec_2642 shall be determined as of the time such allocation is filed with the secretary and such allocation shall be effective on and after the date on which such allocation is filed with the secretary prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice sec_301_9100-1 provides that the commissioner has discretion to grant a sec_301_9100-3 provides that a taxpayer is deemed to have acted requests for relief under sec_301_9100-3 will be granted when the taxpayer plr-160175-03 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore decedent’s estate is granted an extension of time of days from the date of this letter to make allocations of decedent’s available gst_exemption to trusts a-1 a-2 and a-3 and the mineral trust the allocations will be effective as of date the date of the transfers to the trusts and the gift_tax values of the transfers to the trusts will be used in determining the amount of gst_exemption to be allocated to the trusts and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 copies are enclosed for this purpose above the late allocation made on date with respect to the year transfers to trust is not necessary to obtain a zero inclusion_ratio with respect to trust the late allocation made on date therefore is void in accordance with sec_26_2632-1 letter is being sent to the taxpayer and taxpayer’s other authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this these allocations should be made on supplemental form sec_709 united_states gift when decedent’s estate makes an allocation pursuant to the relief granted except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and this ruling is directed only to the taxpayer s requesting it sec_6110 plr-160175-03 provides that it may not be used or cited as precedent enclosures copy for sec_6110 purposes copy of this letter sincerely _________________________ heather c maloy associate chief_counsel passthroughs and special industries
